In this case an injunction was awarded to stay proceedings on a judgment of the District Court of Fredericksburg, and in March last, a new trial of the suit at common law was directed, but no verdict having been certified, the defendant moved to set aside the order directing such trial, and to dissolve the injunction. The cause stood upon the motion docket. The motion was objected to, upon the ground that the Court will not interfere where a new trial has been directed, but will wait the event of such trial.
By the Court. From an examination of the papers in this case, the Court will be able to decide more correctly upon the objection made to the motion : but will now observe, that, while the former decisions of this Court, which have produced interlocutory orders, will be very much respected, and not interrupted upon slight occasions, yet such orders will not, in themselves, be sufficient to prevent *a motion like the present, or the hearing of a cause, regularly called, upon the Court-docket. In every such case, *12the Court will inspect the papers, and be regulated by what shall appear just and reasonable.
In the present case, the Court, having very diligently examined the papers, to discover the grounds on which the injunction was granted, is perfectly satisfied that it should have been, upon the former motion, dissolved, and that of course, a new trial should not have been directed.
The order, therefore, of March last, directing such trial, must be set aside, and the injunction now dissolved.